Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-25-2003

USA v. Williams
Precedential or Non-Precedential: Non-Precedential

Docket 01-3615




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Williams" (2003). 2003 Decisions. Paper 622.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/622


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 01-3615




                          UNITED STATES OF AMERICA

                                           v.

                              NATHANIEL WILLIAMS,
                                              Appellant




                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                          D.C. Criminal No. 01-cr-00178-1
                            (Honorable Harvey Bartle, III)




                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 February 27, 2003
           Before: SCIRICA, GREENBERG and GIBSON*, Circuit Judges

                                (Filed: April 25, 2003)




                              OPINION OF THE COURT




   *The Honorable John R. Gibson, United States Circuit Judge for the Eighth Judicial
Circuit, sitting by designation.
SCIRICA, Circuit Judge.

       Defendant, Nathaniel Williams, appeals from the sentence imposed by the District

Court. We will affirm.

                                             I.

       Williams entered into a plea agreement in which he pleaded guilty to violations

stemming from his participation in three armed robberies of large retail stores and from

his role in a planned, fourth armed robbery.1 In two of the robberies, Williams

orchestrated the plan carried out by his armed co-conspirators and shared in the proceeds

totaling $169,000. In the third robbery, an armed Williams infiltrated the store with his

co-conspirators and stole $42,000 at gunpoint. Before Williams and his co-conspirators

fled, one of them pistol-whipped a security guard. The District Court sentenced Williams

to 43 years’ imprisonment followed by three years of supervised release. Williams has

appealed.

       Williams contends his sentence should be vacated and that the matter should be

remanded for re-sentencing. Williams argues the District Court (1) erroneously applied




   1
    The indictment charged Williams with the following twelve counts: (1) four counts of
conspiracy to interfere with commerce by robbery, in violation of 18 U.S.C. § 1951; (2)
two counts of interference with commerce by robbery, in violation of 18 U.S.C. § 1951;
(3) three counts of using and carrying a firearm during a crime of violence, in violation of
18 U.S.C. § 924(c)(1)(A); and (4) three counts of brandishing a firearm during a crime of
violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). The government moved to dismiss
the three counts of using and carrying a firearm in exchange for Williams’s entry into the
plea agreement. The District Court granted the motion.

                                             2
two one-point enhancements and one two-point enhancement to his base offense level

under U.S.S.G. § 2B3.1(b)(7)(B), (C);2 (2) erroneously applied a two-point enhancement

to his base offense level under U.S.S.G. § 2B3.1(b)(3)(A) for pistol-whipping the security

guard;3 (3) erroneously applied a two-point enhancement under U.S.S.G. § 3C1.1 for

obstruction of justice;4 and (4) erroneously sentenced him to 33 years for a second and

third violation of 18 U.S.C. § 924(c)(1)(A)(ii).5 Williams also contends he did not

knowingly, intelligently, and voluntarily enter into the guilty plea because the District


   2
     U.S.S.G. § 2B3.1(b)(7)(B) provides for a one-point enhancement to the base offense
level of 20 where the amount of loss resulting from a robbery is more than $10,000 and
less than $50,000. U.S.S.G. § 2B3.1(b)(7)(C) provides for a two point enhancement
where the amount of loss resulting from a robbery is more than $50,000 and less than
$250,000. In Williams’s case, the District Court determined that the loss amounts
resulting from the three robberies were $49,000, $42,000, and $120,000.
   3
   U.S.S.G. § 2B3.1(b)(3)(A) provides for a two-point enhancement if any victim of the
robbery sustained bodily injury.
   4
       U.S.S.G. § 3C1.1, “Obstructing or Impeding the Administration of Justice,” provides:

         If (A) the defendant willfully obstructed or impeded, or attempted to
         obstruct or impede, the administration of justice during the course of the
         investigation, prosecution, or sentencing of the instant offense of
         conviction, and (B) the obstructive conduct related to (i) the defendant’s
         offense of conviction and any relevant conduct; or (ii) a closely related
         offense, increase the offense level by two levels.

According to the Presentence Investigation Report, Williams attempted to have his ex-
wife lie to the FBI about his whereabouts during the robbery, and he attempted to bribe a
potential adversary witness.
   5
    In his pro se brief, Williams incorrectly states that the District Court sentenced him to
39 years under 18 U.S.C. § 924(c)(1)(C). In fact, the District Court imposed six of the 39
years for his first firearm offense, pursuant to 18 U.S.C. § 924(c)(1)(A)(ii).

                                               3
Court did not establish an adequate factual basis for the plea. For the following reasons,

we conclude W illiams’s contentions lack merit.

                                             II.

       With the exception of W illiams’s allegations of error based on U.S.S.G. §

2B3.1(b)(3)(A)6 and the guilty plea,7 we review his appeal for plain error because he did

not raise these objections at the sentencing hearing. See F ED. R. C RIM . P. 52(b); United

States v. Vazquez, 271 F.3d 93, 100 (3d Cir. 2001) (en banc).

       In Williams’s view, the District Court erred by applying the sentencing

enhancements because he did not stipulate to the loss amounts in the plea agreement, and

because the government did not provide sufficient evidence to support the District

Court’s determination of the loss amounts at the sentencing hearing. Similarly, Williams

disputes the two-point enhancement under U.S.S.G. § 3C1.1 because he did not stipulate

to it in the plea agreement and because the government did not present evidence in

support of the enhancement at the sentencing hearing.



   6
    We exercise plenary review over the District Court’s interpretation of U.S.S.G. §
2B3.1(b)(3)(A), while we review its findings of fact for clear error. See United States v.
Butch, 256 F.3d 171, 177 (3d Cir. 2001) (providing that our review of district court’s
“interpretation and application of the Sentencing Guidelines is plenary, whereas we
review its findings of fact for clear error.”)
   7
    The District Court’s finding of a factual basis is ordinarily reviewed for abuse of
discretion. United States v. Cefaratti, 221 F.3d 502, 509 (3d Cir. 2000). Whether or not
Williams’s failure to raise this issue below triggers plain error review is subject to some
disagreement outside of this circuit. See id. at 509 n.3. Because we conclude that the
District Court established an adequate factual basis, we need not reach this issue today.

                                              4
       But the loss amount calculations and the finding of obstruction of justice were

supported by the government’s evidentiary proffer at the plea hearing and were set forth

in the Presentence Investigation Report. See Cefaratti, 221 F.3d at 509 (3d Cir. 2000)

(recognizing that factual basis for guilty plea required by F ED. R. C RIM . P. 11(f) is

satisfied by government’s evidentiary proffer, presentence report, or any means

appropriate for specific case). In addition, the plea agreement provided that “the Court

may make factual and legal determinations that differ from the parties’ positions and that

may result in an increase or decrease in the Sentencing Guidelines range and the sentence

that may be imposed.” W illiams is bound by the terms of the plea agreement. See United

States v. Mastrangelo, 172 F.3d 288, 294 (3d Cir. 1999) (observing that defendant’s

agreement to stipulation in plea agreement on informed advice of counsel ordinarily

precludes objection on appeal). Since the undisputed facts and conclusions contained in

the Presentence Investigation Report provide a proper basis for sentencing

determinations, the District Court did not err by applying the sentencing enhancements.

See United States v. Gibbs, 190 F.3d 188, 207 (recognizing that “[a] conclusion in the

presentence investigation report that goes unchallenged by the defendant is, of course, a

proper basis for sentence determination.”) (quotation marks omitted).

       Williams’s contention that he did not personally pistol-whip the security guard or,

in the alternative, that he did not stipulate to this sentencing enhancement in the plea

agreement, also fails. With respect to Williams’s first argument, it is not significant for



                                               5
purposes of applying U.S.S.G. § 2B3.1(b)(3)(A) whether Williams or one of his co-

conspirators struck the security guard; under the United States Sentencing Guidelines,

Williams is responsible for reasonably foreseeable acts of his cohorts. See U.S.S.G. §

1B1.3(a)(1)(B) (providing that in jointly undertaken criminal activity defendant is

responsible for reasonably foreseeable acts of others taken in furtherance of joint criminal

activity). Furthermore, Williams stipulated to the District Court’s imposition of an

enhancement under the United States Sentencing Guidelines. Mastrangelo, 172 F.3d at

294.

       Relying upon Harris v. United States, 122 S. Ct. 2406 (2002), Williams argues 18

U.S.C. § 924(c)(1)(C) is a separate statute from 18 U.S.C. § 924(c)(1)(A)(ii), which must

be charged separately in the indictment. In Harris, however, the Supreme Court observed

that the “principle paragraph [§ 924(c)(1)(A)] defines a single crime and its subsections

identify sentencing factors.” Id. at 2412. Title 18, § 924(c)(1)(C) of the United States

Code is a subsection of 18 U.S.C. § 924(c)(1)(A) that mandates the imposition of a

minimum sentence of 25 years for a second or subsequent conviction. Accordingly, it is

“consistent with traditional understandings about how sentencing factors operate; the

required findings constrain, rather than extend, the sentencing judge’s discretion.” Id. at

2412-2413. For this reason, 18 U.S.C. § 924(c)(1)(C) is a sentencing factor that does not

implicate Williams’s right to an indictment, trial, or conviction upon proof of each

element of the crime beyond a reasonable doubt.



                                             6
       Finally, Williams asserts that he did not knowingly, intelligently, and voluntarily

enter into the guilty plea because the District Court did not adequately establish the

factual bases of the offenses charged under 18 U.S.C. § 924(c)(1)(A)(ii).8 Williams

argues that it cannot be determined from the plea colloquy whether he realized that he

was pleading guilty to one, two, or three counts of the indictment charging a violation of

18 U.S.C. § 924(c)(1)(A)(ii). But Williams’s argument is vitiated by his admission that

“the factual record here could have equally supported” a plea of guilty on any of the

counts charging a violation of 18 U.S.C. § 924(c)(1)(A)(ii). Williams’s admission that

the record establishes a factual basis for a plea of guilty to any of the counts and,

therefore, all of the counts charging a violation of 18 U.S.C. § 924(c)(1)(A)(ii),

conclusively establishes that his guilty plea was knowing, intelligent, and voluntary. See

United States v. Faulks, 143 F.3d 133, 138-139 (3d Cir. 1998) (recognizing that “[a]




   8
    Williams conflates FED. R. C RIM . P. 11(c) and (f) by arguing that the District Court
failed to establish his understanding of the essential elements of each charged crime, as
required by F ED. R. C RIM . P. 11(c), because there was an inadequate factual basis for the
plea, as required by F ED. R. C RIM . P. 11(f). Because we are satisfied that there is an
adequate factual basis, we will consider his argument under F ED. R. C RIM . P. 11(c). F ED.
R. C RIM . P. 11(f) provides that “[n]otwithstanding the acceptance of a plea of guilty, the
court should not enter a judgment upon such a plea without making such inquiry as shall
satisfy it that there is a factual basis for the plea.” The District Court relied upon the
factual basis established by the government’s evidentiary proffer at the plea hearing. See
Cefaratti, 221 F.3d at 509 (3d Cir. 2000) (recognizing that factual basis for guilty plea
required by F ED. R. C RIM . P. 11(f) is satisfied by government’s evidentiary proffer,
presentence report, or any means appropriate for the specific case).

                                              7
knowing and voluntary plea constitutes an admission of all material facts alleged in the

indictment”).

                                           III.

       For the foregoing reasons, the sentence imposed by the District Court will be

affirmed.




                                             8
TO THE CLERK:

         Please file the foregoing opinion.




                                              /s/ Anthony J. Scirica
                                              Circuit Judge